NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 JEFFREY L. DRYDEN,                               No. 15-16304

                  Plaintiff-Appellant,            D.C. No. 2:13-cv-01896-RCJ-PAL

   v.
                                                  MEMORANDUM*
 ANDREA E. BAREFIELD,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN Circuit Judges.

        Jeffrey L. Dryden appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action arising from a school expulsion. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a

dismissal for failure to comply with the local rules. Ghazali v. Moran, 46 F.3d 52,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
53 (9th Cir. 1995). We affirm.

      The district court did not abuse its discretion in dismissing Dryden’s action

because Dryden failed to oppose defendant’s motion to dismiss. See id. (“[F]ailure

to follow a district court’s local rules is a proper ground for dismissal.”); see also

Dist. Nev. R. 7-2(d) (failure of an opposing party to file points and authorities in

response to any motion . . . constitutes a consent to the granting of the motion).

      We do not consider Dryden’s challenge to the magistrate judge’s order

striking Dryden’s third amended complaint because Dryden failed to file timely

objections with the district court. See Simpson v. Lear Astronics Corp., 77 F.3d
1170, 1174 (9th Cir. 1996) (“[A] party who fails to file timely objections to a

magistrate judge’s nondispositive order with the district judge to whom the case is

assigned forfeits its right to appellate review of that order.”).

      We lack jurisdiction to consider the district court’s order denying Dryden’s

motion for reconsideration under Fed. R. Civ. P. 60(b) because Dryden failed to

file a new or amended notice of appeal from that order. See Fed. R. App. P.

4(a)(4)(B)(ii); TAAG Linhas Aereas de Angola v. Transamerica Airlines, Inc., 915
F.2d 1351, 1354 (9th Cir. 1990) (concluding that “an appeal specifically from the




                                            2                                    15-16304
ruling on the [Rule 60(b)] motion must be taken if the issues raised in that motion

are to be considered by the Court of Appeals”).

      Defendant’s motion to strike, filed on January 20, 2016, is denied.

      AFFIRMED.




                                         3                                   15-16304